Citation Nr: 1637688	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the rating for bilateral hearing loss from 40 percent to 0 percent was proper. 




REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A July 2015 Board decision found that the reduction of the rating for bilateral hearing loss from 40 percent to 0 percent was proper.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Remand (JMR) that   vacated the July 2015 Board decision and remanded the Veteran's claim to the Board for compliance with instructions provided in the JMR.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2016 JMR noted that in its July 2015 decision, the Board, in explaining why it determined that the rating reduction in question was proper, observed that a  December 2010 VA audiometric examination showed actual improvement in hearing; that such improvement was supported by the findings from a January 2014 examination (the reports from which are contained in the Virtual VA file); and that although the Veteran reported worsening hearing loss, his contentions do not negate the objective medical evidence, and that the improvement "occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained constant over time."  

The JMR found that the above explanation by the Board was insufficient because it relied upon an improper standard of review in that for a rating reduction to be proper, VA must show that both an improvement in disability has actually occurred, and "that improvement actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993) (emphasis in the JMR).  As such, the JMR found that upon remand, the Board must discuss the Veteran's reported job loss in relation to his rating reduction and hearing loss, and determine whether his condition actually improved such that the reduction was proper.  In this regard, the Veteran asserts that due to worsening hearing loss, he was unable to obtain a license to continue in his occupation as a truck driver.  As such and given the directives of the JMR, the AOJ upon remand will be asked to contact the Veteran and request that he submit documentation of this fact.  In addition, and as the January 2014 examination reports otherwise reflect that the electronic record was not made available for review by the audiologist, the AOJ will be asked to arrange for another examination to help assess whether there has been an improvement in the Veteran's hearing that reflects an improvement in his ability to function under the ordinary conditions of life and work. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and ask him to submit evidence supporting his assertion that due to worsening hearing loss, he was unable to obtain a license to continue in his occupation as a truck driver, or any evidence that would support a conclusion that there has not been an improvement in the Veteran's ability to function under the ordinary conditions of life and work since February 13, 2009 (the effective date for the 40 percent rating for bilateral hearing loss).  

2.  Following completion of the above, arrange for an audiometric examination of the Veteran.  The VA electronic record should be provided to the audiologist for review.  After reviewing the electronic record, and conducting appropriate examination, the audiologist should express an opinion as to the following: 

Since February 13, 2009, has there been an improvement in the Veteran's hearing so as to represent an improvement in his ability to function under the ordinary conditions of life and work? 

A complete rationale for the opinion should be provided.  

3.  After completion of the above and any other indicated development, the AOJ should readjudicate the matter of whether the reduction of the rating for bilateral hearing loss from 40 percent to 0 percent was proper.  If the result of this readjudication is adverse to the Veteran, the AOJ should furnish the Veteran and his attorney with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




